Title: 11th.
From: Adams, John Quincy
To: 


       We have had this day very little studying in the office. Mr. Parsons is so fond of telling of all the manoeuvres which they used in and out of convention, that he has given the same story to every body that came into the office through the course of the day. He mentions with great complaisance, the formidable opposition that was made, as it naturally enhances the merit of the victory. He speaks with pleasure of every little trifling intrigue, which served to baffle, the intentions of the antifederalists; though many of them to me exhibit a meanness which, I scarcely should expect a man would boast. Mr. Parsons makes of the science of politics the science of little, insignificant intrigue, and chicanery. These principles may possibly meet with success sometimes; but it is my opinion that fair, open and candid proceedings, add an influence, as well as a lustre to the most brilliant capacity.
       I called just before dark to see Mr. Hutchinson, but he was not at his lodgings: I then went home, took my flute, and went to see Putnam: with whom I play’d a number of tunes: Frank Bradbury was there. Between 9 and 10 we both came away. I got home with some difficulty, as the walking in the streets is excessively slippery.
      